 Case 1:17-cv-01067-JTN-SJB ECF No. 72 filed 09/02/20 PageID.600 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JEROME HAILEY,

        Plaintiff,
                                                                      Case No. 1:17-cv-1067
 v.
                                                                      HON. JANET T. NEFF
 HEIDI WASHINGTON, et al.,

        Defendants.
 ____________________________/


                                      OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983 involving an alleged

retaliatory-conduct claim against Defendants. Plaintiff and Defendants filed cross-motions for

summary judgment. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation (R&R), recommending that this Court deny Plaintiff’s motion and grant in part

and deny in part Defendants’ motion. The matter is presently before the Court on Defendants’

objections to the Report and Recommendation. Additionally, Plaintiff has filed an appeal from a

January 14, 2020 pretrial order of the Magistrate Judge. The Court denies the objections, denies

the appeal, and issues this Opinion and Order.

                                 I.     Defendants’ Objections

       Defendants present three objections to the Magistrate Judge’s                   Report and

Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the

Court has performed de novo consideration of those portions of the Report and Recommendation

to which objections have been made.
 Case 1:17-cv-01067-JTN-SJB ECF No. 72 filed 09/02/20 PageID.601 Page 2 of 4



       First, Defendants argue that the Magistrate Judge erred in determining that Plaintiff was

engaged in protected conduct (Objs., ECF No. 70 at PageID.585-590). However, as the Magistrate

Judge stated in the Report and Recommendation, “Defendants concede for purposes of their

motion that Plaintiff engaged in protected conduct by filing grievances and complaints and

speaking with various MDOC personnel” (R&R, ECF No. 64 at PageID.564). See Defs.’ Br., ECF

No. 56 at PageID.394 (“[F]or purposes of this summary judgment motion only, Defendants do not

contest Plaintiff engaged in protected conduct by filing grievances, complaints and speaking with

various MDOC personnel.”). Defendants’ current assertion to the contrary does not demonstrate

any factual or legal error in the Magistrate Judge’s analysis or conclusion in the Report and

Recommendation. Therefore, the first objection is denied.

       Second, Defendants argue that the Magistrate Judge erred in determining that Plaintiff

suffered an adverse action (Objs., ECF No. 70 at PageID.590). According to Defendants, Plaintiff

did not suffer any adverse action from the alleged threat to place Plaintiff in segregation because

“…mere threats, standing alone, do not rise to the level of a constitutional violation” (id. at

PageID.593). Defendants fail to differentiate the alleged facts in this case from those in Hill, where

the Sixth Circuit noted that “…even a threat of a transfer to more restrictive housing can constitute

adverse action” (R&R, ECF No. 64 at PageID.565, quoting Hill v. Lappin, 630 F.3d 468, 472 (6th

Cir. 2010)). Therefore, the second objection is denied because Defendants do not demonstrate any

factual or legal error in the Magistrate Judge’s analysis or conclusion.

       Third, Defendants argue that the Magistrate Judge erred in finding a causal connection

between the protected conduct and the adverse action (Obj., ECF No. 70 at PageID.594).

Defendants argue that alleged statements made to Plaintiff “…on August 7, or in April do not

provide a causal connection for a statement at the end of August threatening to put Plaintiff in



                                                  2
 Case 1:17-cv-01067-JTN-SJB ECF No. 72 filed 09/02/20 PageID.602 Page 3 of 4



segregation” (id. at PageID.595). However, as the Magistrate Judge observed, temporal proximity

between protected conduct and an official’s adverse conduct “may be significant enough to

constitute indirect evidence of a causal connection” (R&R, ECF No. 64 at PageID.566, quoting

Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004) (internal quotation marks omitted)).

The Magistrate Judge properly analyzed the factual and legal support for Defendants’ claim, and

Defendants’ objection does not demonstrate any error in the Magistrate Judge’s analysis or

ultimate conclusion that summary judgment on this claim was precluded. Therefore, the third

objection is denied.    Having denied the objections, the Court will adopt the Report and

Recommendation as the Opinion of the Court.

                 II.    Plaintiff’s Appeal from the Magistrate Judge’s Order

       In her January 14, 2020 Order (ECF No. 52), the Magistrate Judge resolved Plaintiff’s

motion to compel certain discovery from Defendants (ECF No. 50). This Court will reverse an

order of a magistrate judge only where it is shown that the decision is “clearly erroneous or

contrary to law” 28 U.S.C. § 636(b)(1)(A); see also FED. R. CIV. P. 72(a).

       In his discovery request, Plaintiff sought: (1) Defendants’ “employee files, including

complaints”; and (2) “[t]he facility’s camera footage on each day allege[d] in plaintiff’s complaint”

(ECF No. 51-3 at PageID.365). The Magistrate Judge determined that “Plaintiff’s failure to limit

the scope of his request or to explain why the information sought is relevant to his claims requires

that the motion be denied as to Defendants’ personnel files” (Order, ECF No. 52 at PageID.374).

As for Plaintiff’s request for video footage, the Magistrate Judge denied that request for being

“…overly broad and vague” (id.).

       To the extent that the issue has not been rendered moot by this Court’s adoption of the

Magistrate Judge’s recommendation to grant in part and deny in part Defendants’ motion for



                                                 3
 Case 1:17-cv-01067-JTN-SJB ECF No. 72 filed 09/02/20 PageID.603 Page 4 of 4



summary judgement, Plaintiff’s appeal is properly denied for lack of merit. Plaintiff argues that

he is “…being totally discriminated against by being prevented to conduct and complete his

discovery” (ECF No. 54 at PageID.378). Plaintiff’s argument demonstrates only his disagreement

with the Magistrate Judge’s resolutions of his discovery requests, not that the Order was either

clearly erroneous or contrary to law. Accordingly, this Court denies Plaintiff’s appeal.

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 70) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 64) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

55) is GRANTED IN PART and DENIED IN PART for the reasons stated in the Report and

Recommendation. Specifically, the Court grants summary judgment on Plaintiff’s claim against

Defendant Smith, and Defendant Smith is TERMINATED. The Court denies summary judgment

on Plaintiff’s claim against Defendant Crawford but limits the claim to Plaintiff’s allegation that

Defendant Crawford threatened to place Plaintiff in segregation. Plaintiff’s official-capacity

claims are dismissed with prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgement (ECF No.

58) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s appeal (ECF No. 54) from the Magistrate

Judge’s Order (ECF No. 52) is DENIED.


Dated: September 2, 2020                                       /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                4
